Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Sugar Land Urban Air, LLC, UATP                       Appeal from the 127th District Court of
Management, LLC, Zoya Enterprises, Ltd.,              Harris County, Texas (Tr. Ct. No. 2020-
and UA Holdings, LLC, Appellants                      74799). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
No. 06-21-00083-CV         v.                         and Justice Carter* participating. *Justice
                                                      Carter, Retired, Sitting by Assignment.
Hamza Lakhani, Appellee



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we affirm the trial court’s order denying the Arbitration Motion of
UATP, Zoya, and UA. However, because the arbitration agreement between Sugar Land and
Lakhani is enforceable, except for the provision that bars the award of punitive or exemplary
damages, we reverse the trial court’s order denying Sugar Land’s Arbitration Motion, excise the
provision prohibiting the award of punitive or exemplary damages from the agreement to
arbitrate, and remand this case to the trial court with instructions to enter an order, consistent
with this opinion, compelling arbitration of all of Lakhani’s claims against Sugar Land.
       We further order that the appellants pay seventy-five percent (75%) and appellee pay
twenty-five percent (25%) of all costs incurred by reason of this appeal.


                                                       RENDERED MARCH 29, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk